
	
		I
		112th CONGRESS
		1st Session
		H. R. 2667
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Conyers (for
			 himself and Mr. Cohen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for improvements to the administration of
		  bankruptcy in cases under chapter 7 of title 11 of the United States
		  Code.
	
	
		1.Short titleThis Act may be cited as the
			 Chapter 7 Bankruptcy Administration
			 Improvement Act of 2011.
		2.Compensation for
			 bankruptcy trustees
			(a)New asset
			 adjustmentsSection 326(a) of
			 title 11, United States Code, is amended by striking (a) In a case under
			 chapter 7 or 11 and inserting the following:
				
					(a)(1)In a case under chapter 7, the court may
				allow reasonable compensation under section 330 of this title of the trustee
				for the trustee's services, payable after the trustee renders such services,
				not to exceed 25 percent on the first $50,000 or less, 15 percent on any amount
				in excess of $50,000 but not in excess of $250,000, 5 percent on any amount in
				excess of $250,000 but not in excess of $1,000,000, and 3 percent on any amount
				in excess of $1,000,000, upon all moneys disbursed or turned over in the case
				by the trustee to parties in interest, excluding the debtor, but including
				holders of secured claims.
						(2)In a case under chapter
				11
						.
			(b)CompensationSection
			 330(a)(7) of title 11, the United States Code, is amended to read as
			 follows:
				
					(7)In determining the amount of reasonable compensation to be awarded to a trustee
				under chapter 7, the court shall treat such compensation as a commission, based
				on section
				326(a)(1).
					.
			3.
			 Application of amendmentsThe
			 amendments made by this Act shall not apply with respect to cases commenced
			 under title 11 of the United States Code before the date of the enactment of
			 this Act.
		
